            Case 1:18-cv-01392-LAP Document 34 Filed 01/30/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                        X
CHRISTOPHER SADOWSKI,                                   :
                                                        :
                                   Plaintiff,           :     Docket No. 1:18-cv-1392-LAP
                                                        :
                   - against -                          :
                                                        :
JSN GLOBAL MEDIA, LLC                                   :
                                                        :
                                   Defendant.           :
                                                        X




                                          JOINT RULE 26(F) REPORT

         Plaintiff Christopher Sadowski and Defendant JSN Global Media, LLC (“JSN”), by and

through their undersigned attorneys, hereby submit the following Rule 26(f) Report. All parties

met and conferred on January 28, 2019, and this report was prepared based on those discussions.

         A. Description of the Case

         Plaintiff Christopher Sadowski brings one count of copyright infringement against JSN

alleging that JSN displayed Mr. Sadowski’s copyrighted photograph of Home Depot.

                   1.       Rule 26(a) Initial Disclosures: The parties will exchange initial

         disclosures pursuant to Rule 26(a) of the Federal Rules of Civil Procedure by February

         15, 2019.

                   2.       Leave to Amend/Add Additional Parties: The last day for the parties to

         amend their pleadings or add additional parties without leave of the Court will be March

         29, 2019.

                   3.       Requests for Production: The parties will serve their first requests for

         production of documents by February 22, 2019.




4837-7917-7082v.2 0019918-000054
             Case 1:18-cv-01392-LAP Document 34 Filed 01/30/19 Page 2 of 3



                     4.        Interrogatories: The parties will serve their first interrogatories by

          February 22, 2019.

                     5.        Requests to Admit: The parties will serve their first requests to admit by

          April 26, 2019.

                     6.        Close of Fact Discovery: Fact discovery will close by June 7, 2019.

                     7.        Summary Judgment Motions: Any summary judgment motions will be

          due on or before June 28, 2019. Any opposition thereto will be due on July 19, 2019.

          Any reply thereto will be due on July 26, 2019.

          B. Other Matters

               1. Electronic Discovery:

          The parties anticipate that discovery in this case will involve the production of hard copy

documents and electronically stored information (“ESI”). The parties will meet and confer in

good faith throughout the course of discovery in an effort to avoid the need for any formal

motions related to discovery of ESI.

               2. Issues Relating to Claims of Privilege

          The parties shall produce privilege logs within a reasonable time after production. The

parties will confer in good faith on the ways to minimize the burden of privilege logs. The

parties agree that any inadvertent disclosure of privileged material in the course of discovery

shall not constitute a waiver of privilege, provided that the party who made the inadvertent

disclosure promptly notifies the other party upon becoming aware of the disclosure.

               3. Changes to Limitations on Discovery

          The parties do not anticipate any additional changes to or limitations on discovery at this

time.



Sadowski v. JSN- Rule 26(f) Report.docx
                                                         2
4837-7917-7082v.2 0019918-000054
             Case 1:18-cv-01392-LAP Document 34 Filed 01/30/19 Page 3 of 3



               4. Protective Order

          The parties recognize that this matter may require the production of sensitive commercial

information and therefore agree that it is appropriate to enter into a protective order to govern the

handling of such information. Before documents are produced, the parties will execute a

stipulated pre-trial protective order for this Court’s approval.

          C. Trial

          Based on the claims currently advanced by Plaintiff, the parties contemplate that trial in

this matter will take 2-3 full days (including voir dire), but reserve the right to revise this

estimate after the scope of the case becomes clearer. The parties do not consent to trial before a

magistrate judge. The parties request that the case be tried before a jury.

Dated: Valley Stream, New York
       January 28, 2019


          LIEBOWITZ LAW FIRM, PLLC

          By: /s/ Richard Liebowitz
              Richard P. Liebowitz
          11 Sunrise Plaza, Suite 305
          Valley Stream, New York 11580
          Tel.: 516-233-1660
          E-mail: RL@liebowitzlawfirm.com

          Attorneys for Plaintiff David Sadowski


          COWAN, DEBAETS, ABRAHAMS & SHEPPARD

          By: /s/EleanorMLackman/
                  Eleanor M. Lackman
          41 Madison Avenue, 38th Floor
          New York, New York 10010
          Tel.: (212) 974-7474
          E-mail: ELackman@cdas.com

          Attorneys for Defendant JSN Global Media, LLC


Sadowski v. JSN- Rule 26(f) Report.docx
                                                   3
4837-7917-7082v.2 0019918-000054
